                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BAUSCH HEALTH US, LLC,                              Case No. 3:18-cv-00355-RS (KAW)
                                   8                    Plaintiff,                           ORDER REGARDING 2/14/20 JOINT
                                                                                             DISCOVERY LETTER #2
                                   9             v.                                          CONCERNING CUSTODIANS
                                  10     ECI PHARMACEUTICALS LLC,                            Re: Dkt. No. 159
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 14, 2020, the parties filed a motion to file under seal and a joint discovery

                                  14   letter concerning ECI Pharmaceutical LLC (“ECI”)’s choice of custodians. (See Mot. to File

                                  15   Under Seal, Dkt. No. 159; Joint Letter, Dkt. No. 159-4.) The Court granted the motion to file

                                  16   under seal.

                                  17          A. Documents pertaining to Mr. Himanshu Sud

                                  18          First, Plaintiff Bausch Health US, LLC (“Bausch”) seeks to compel ECI to “collect and

                                  19   produce responsive, relevant information from Mr. Himanshu Sud in ECI’s possession.” (Joint

                                  20   Letter at 1.) In opposition, ECI argues that Mr. Himanshu Sud is an outside consultant working at

                                  21   RD2Rx, and that his company produced documents in response to the subpoena, and that it

                                  22   believes that the production is “most certainly substantially complete and in a ‘usable format.’”

                                  23   (Joint Letter at 2-3.) Previously, and in an attempt to assist the parties in their meet and confer

                                  24   efforts, the undersigned informed the parties that “Plaintiff’s position that Defendant must turn

                                  25   over all documents in its possession created by Mr. Himanshu Sud is well taken even though he is

                                  26   a contractor rather than an employee. It is irrelevant that Plaintiff has separately subpoenaed Mr.

                                  27   Sud and his employer for all documents in their possession.” (Dkt. No. 153 at 1.) The Court again

                                  28   finds that ECI is not excused from its discovery obligation simply because non-party RD2Rx has
                                   1   produced documents in response to a subpoena, because ECI may possess responsive documents

                                   2   other than those produced by RD2Rx. The Court notes that the same counsel represents ECI and

                                   3   RD2Rx, and Bausch claims that documents from entire categories have not been produced. (Joint

                                   4   Letter at 2.) Accordingly, ECI is ordered to produce all responsive documents in its possession

                                   5   within 2 weeks of this order. ECI need not, however, collect documents from Mr. Himanshu Sud

                                   6   or RD2Rx that are not in its possession.

                                   7          B. Custodians

                                   8          Second, Bausch wishes to include three individuals—Abul Bhuyian, Linda Lyles, and Lori

                                   9   Martinez—whom ECI identified in its interrogatory responses as most knowledgeable about issues

                                  10   central to the case, as custodians. (Joint Letter at 1, 5.) These three individuals, however, no longer

                                  11   work for ECI, and, therefore, cannot serve as custodians of records. Moreover, Bausch provides no

                                  12   legal authority to suggest that they can. Thus, Plaintiff’s request to have these former employees
Northern District of California
 United States District Court




                                  13   be named custodians is denied.

                                  14          IT IS SO ORDERED.

                                  15   Dated: March 6, 2020
                                                                                             __________________________________
                                  16                                                         KANDIS A. WESTMORE
                                  17                                                         United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
